Exhibit 10.4

EXECUTION COPY

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered into as
of December 31st, 2007, by and among LIGENT INTERNATIONAL, INC., a corporation
organized under the laws of the British Virgin Islands (the “Merging
Corporation”), FOREFRONT BVI LTD., a corporation organized under the laws of the
British Virgin Islands (the “Surviving Corporation”) and FOREFRONT HOLDINGS,
INC., a Florida corporation (“Forefront Holdings”) and Hisense Co. Ltd. (the
“Responsible Party”).

WITNESSETH:

WHEREAS, pursuant to duly authorized action by the shareholders and Board of
Directors of the Merging Corporation and Board of Directors of the Surviving
Corporation, the constituent corporations have determined that they shall merge
(the “Merger”) upon the terms and conditions and in the manner set forth in this
Agreement and in accordance with applicable law;

WHEREAS, dated as of the date hereof, various documents are being entered into
for the purpose of effectuating a series of interrelated transactions by and
among Stanford Venture Capital Holdings, Inc., Stanford International Bank, Ltd.
(“SIBL”), Forefront Holdings, Inc., Forefront Group, Inc., Forefront BVI Ltd.,
Forefront Multimedia LLC, Broadband Multimedia Systems, Ltd. (“BM”), Ligent
International, Inc., Ligent Photonics, Inc., Hisense Co. Ltd., Qingdao Hisense
Electronic Holding Ltd., Qingdao Hisense Electric Ltd., and Hisense
Optoelectronic Technologies Co., and are referred to herein as the
“Transactions”; and

WHEREAS, certain defined terms appear in Exhibit A hereto.

NOW THEREFORE, in consideration of the mutual premises herein contained, each of
the Merging Corporation, the Surviving Corporation and Stanford hereby agree as
follows:

1. MERGER. The Merging Corporation and the Surviving Corporation agree that the
Merging Corporation shall be merged with and into the Surviving Corporation as a
single and surviving corporation, upon the terms and conditions set forth in
this Agreement and that the Surviving Corporation shall continue under the laws
of the British Virgin Islands as the surviving corporation of the Merger.

2. SURVIVING CORPORATION. At the Effective Time (as defined below) of the
Merger:

(a) The Surviving Corporation shall be the surviving corporation of the Merger,
and shall continue to exist as a corporation under the laws of the British
Virgin Islands, with all of the rights and obligations as are provided by the
British Virgin Islands Statutes.

(b) The Merging Corporation shall cease to exist, and its property shall become
the property of the Surviving Corporation as the surviving corporation of the
Merger.

(c) The directors and officers of the Surviving Corporation shall continue as
the directors and officers of the Surviving Corporation.

3. CHARTER DOCUMENTS. As a result of the Merger, the charter documents of the
Surviving Corporation shall be as follows:

(a) Certificate of Incorporation. The Certificate of Incorporation of the
Surviving Corporation, as filed with the Registrar of Companies of the British
Virgin Islands on December 27, 2007, shall continue as the Certificate of
Incorporation of the Surviving Corporation.

(b) Memorandum and Articles of Association. The Memorandum and Articles of
Association of the Surviving Corporation shall continue as the Bylaws of the
Surviving Corporation.



--------------------------------------------------------------------------------

4. MANNER AND BASIS OF CONVERTING SHARES. At the Effective Time, all of the
shares of the Merging Corporation common stock, representing all of the capital
stock of the Merging Corporation issued and outstanding immediately prior to the
Merger, shall be surrendered to the Surviving Corporation and converted into
6,489,061 shares of Common Stock of the Surviving Corporation so that the
shareholders of the Merging Corporation shall become shareholders of the
Surviving Corporation.

5. APPROVAL. The Merger contemplated by this Agreement has previously been
submitted to and approved by the Board of Directors and the shareholders of the
Merging Corporation and by the shareholder and Board of Directors of the
Surviving Corporation. The proper officers and directors of the Merging
Corporations and the Surviving Corporation, as applicable, shall be, and hereby
are, authorized and directed to perform all such further acts and execute and
deliver to the proper authorities for filing all documents, as the same may be
necessary or proper to render effective the Merger contemplated by this
Agreement.

6. EFFECTIVE TIME OF MERGER. The Merger shall be effective at the time specified
in the Articles of Merger filed with the Registrar of Companies of the British
Virgin Islands with respect to the Merger, or if no such time is specified, at
the time of filing such documents (the “Effective Time”).

7. REPRESENTATIONS AND WARRANTIES OF THE MERGING CORPORATION. The Merging
Corporation represents and warrants to the Surviving Corporation as to itself
and as to Hisense Optoelectronic Technologies Co., (“Hisense OE”) as set forth
in Schedule 1.7.

8. REPRESENTATIONS AND WARRANTIES OF THE SURVIVING CORPORATION. The Surviving
Corporation represents and warrants to the Merging Corporation as set forth in
Schedule 1.8.

9. CERTAIN COVENANTS, ACKNOWLEDGMENTS AND RESTRICTIONS.

(a) Transfer Restrictions. The Merging Corporation acknowledges that (i) the
Common Stock has not been registered under the Securities Act, and such
securities may not be transferred unless (A) subsequently registered thereunder
or (B) they are transferred pursuant to an exemption from such registration, and
(ii) any sale of the Common Stock (collectively, the “Securities”) made in
reliance upon Rule 144 under the Securities Act (“Rule 144”) may be made only in
accordance with the terms of said Rule 144. The Merging Corporation understands
that, although Rule 144 is not exclusive, the Commission has expressed its
opinion that persons proposing to sell restricted securities received in a
private offering other than in a registered offering or pursuant to Rule 144
will have a substantial burden of proof in establishing that an exemption from
registration is available for such offers or sales and that such persons and the
brokers who participate in the transactions do so at their own risk. The
provisions of Section 9 and 9(a) hereof, together with the rights of the Merging
Corporation under this Agreement and the other Primary Documents, shall be
binding upon any assignee of the Merging Corporation as well as any subsequent
transferee of the Common Stock.

(b) Restrictive Legend. The Merging Corporation acknowledges and agrees that,
until such time as the Securities shall have been registered under the
Securities Act or the Merging Corporation demonstrates to the reasonable
satisfaction of the Surviving Corporation and its counsel that such registration
shall no longer be required, such Securities may be subject to a stop-transfer
order placed against the transfer of such Securities, and such Securities shall
bear a restrictive legend in substantially the following form:

THESE SECURITIES (INCLUDING ANY UNDERLYING SECURITIES) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION SHALL NO LONGER BE REQUIRED.

 

2



--------------------------------------------------------------------------------

(c) Filings. The Surviving Corporation undertakes and agrees that it will make
all required filings in connection with the sale of the Securities to the
Merging Corporation as required by federal and state laws and regulations, or by
any domestic securities exchange or trading market, and if applicable, the
filing of a notice on Form D (at such time and in such manner as required by the
rules and regulations of the Commission), and to provide copies thereof to the
Merging Corporation promptly after such filing or filings. With a view to making
available to the holders of the Securities the benefits of Rule 144 and any
other rule or regulation of the Commission that may at any time permit such
holder to sell securities of the Surviving Corporation to the public without
registration or pursuant to a Registration Statement, the Surviving Corporation
shall (a) at all times make and keep public information available, as those
terms are understood and defined in Rule 144, (b) file on a timely basis with
the Commission all information that the Commission may require under either of
Section 13 or Section 15(d) of the Exchange Act and, so long as it is required
to file such information, take all actions that may be required as a condition
to the availability of Rule 144 (or any successor exemptive rule hereafter in
effect) with respect to the Common Stock; and (c) furnish to any holder of the
Securities forthwith upon request (i) a written statement by the Surviving
Corporation as to its compliance with the reporting requirements of Rule 144,
(ii) a copy of the most recent annual or quarterly report of the Surviving
Corporation as filed with the Commission, and (iii) any other reports and
documents that a holder of the Securities may reasonably request in order to
avail itself of any rule or regulation of the Commission allowing such holder to
sell any such Securities without registration.

(d) Publicity. The Surviving Corporation and the Merging Corporation shall
consult with each other in issuing any press releases with respect to the
transactions contemplated hereby. Notwithstanding the foregoing, the Surviving
Corporation shall not publicly disclose the name of Merging Corporation, or
include the name of the Merging Corporation in any filing with the Commission or
any regulatory agency or principal trading market, without the prior written
consent of the Merging Corporation, except to the extent such disclosure is
required by law or market regulations, in which case the Surviving Corporation
shall provide the Merging Corporation with prior notice of such disclosure.

10. CONDITIONS TO THE SURVIVING CORPORATION’S OBLIGATION TO EFFECT THE MERGER.
The Merging Corporation acknowledges that the Surviving Corporation’s obligation
to effect the Merger and issue the Common Stock at the Effective Time, to the
Merging Corporation or its assignees pursuant to this Agreement is conditioned
upon the satisfaction of each of the following conditions, unless waived in
writing by the Surviving Corporation:

(a) (i) The representations and warranties of the Merging Corporation contained
in this Agreement must be true and correct in all material respects as of the
Effective Time as if made at the Effective Time, after giving effect to the
consummation of the Transactions in accordance with the terms of the Transaction
Documents as if the Transactions had occurred immediately prior to the Effective
Time, and (ii) all covenants and agreements of the Merging Corporation required
to be performed one or before the Effective Time must have been performed in all
material respects on or before the Effective Time.

(b) The Surviving Corporation and the Merging Corporation shall have obtained
any and all consents, permits and waivers necessary or appropriate for
consummation of the transactions contemplated by the Agreement on or prior to
the Effective Time.

(c) All corporate and other proceedings required to carry out the transactions
contemplated by this Agreement on or prior to the Effective Time, and all
instruments and other documents relating to such transactions, shall be
reasonably satisfactory in form and substance to the Surviving Corporation, and
the Surviving Corporation shall have been furnished with such instruments and
documents as it shall have reasonably requested.

11. CONDITIONS TO THE MERGING CORPORATION’S OBLIGATION TO EFFECT THE MERGER. The
Surviving Corporation acknowledges that the Merging Corporation’s obligation to
effect the Merger and purchase the Common Stock at the Effective Time is
conditioned upon satisfaction of each of the following conditions, unless waived
in writing by the Merging Corporation:

(a) (i) The representations and warranties of the Surviving Corporation
contained in this Agreement must be true and correct in all material respects as
of the Effective Time as if made at the Effective Time, after giving effect to
the consummation of the Transactions in accordance with the terms of the
Transaction Documents as if the Transactions had occurred immediately prior to
the Effective Time, and (ii) all covenants and agreements of the Surviving
Corporation required to be performed one or before the Effective Time must have
been performed in all material respects on or before the Effective Time.

 

3



--------------------------------------------------------------------------------

(b) The Surviving Corporation and the Merging Corporation shall have obtained
any and all consents, permits and waivers necessary or appropriate for
consummation of the transactions contemplated by the Agreement on or prior to
the Effective Time.

(c) All corporate and other proceedings required to carry out the transactions
contemplated by this Agreement on or prior to the Effective Time, and all
instruments and other documents relating to such transactions, shall be
reasonably satisfactory in form and substance to the Merging Corporation, and
the Merging Corporation shall have been furnished with such instruments and
documents as it shall have reasonably requested.

(d) The Surviving Corporation shall have executed and delivered to the Merging
Corporation or its assignees the shares of Common Stock required to be issued
pursuant to Section 4 of this Agreement.

(e) The Registration Statement providing for the registration under the
Securities Act of the shares of Common Stock issuable pursuant to this Agreement
shall have been declared effective by the Commission.

12. FEES AND EXPENSES. The Surviving Corporation shall bear its own costs,
including attorney’s fees, incurred in the negotiation of this Agreement and
consummating of the transactions contemplated herein and the corporate
proceedings of the Surviving Corporation in contemplation hereof and thereof.

13. SURVIVAL. The agreements, covenants, representations and warranties of the
Surviving Corporation and the Merging Corporation shall survive the execution
and delivery of this Agreement and the delivery of the Securities hereunder for
a period of 18 months from the Effective Time, except that the Surviving
Corporation’s representations and warranties contained in Subsection (1),
(3) and (6) of Schedule 1.8 shall survive until the Merging Corporation and any
of its assignees are no longer holders of any of the Securities purchased
hereunder.

14. INDEMNIFICATION.

(a) Subject to Section 14(c), the Surviving Corporation agrees to indemnify the
Merging Corporation and each officer, director, employee, agent, partner,
stockholder, member and affiliate of the shareholders of the Merging Corporation
(collectively, the “Merging Corporation Indemnified Parties”) for, and hold each
Merging Corporation Indemnified Party harmless from and against: (i) any and all
damages, losses, claims, diminution in value and other liabilities of any and
every kind, including, without limitation, judgments and costs of settlement,
and (ii) any and all reasonable out-of-pocket costs and expenses of any and
every kind, including, without limitation, reasonable fees and disbursements of
counsel for such Indemnified Parties (all of which expenses periodically shall
be reimbursed as incurred), in each case, arising out of or suffered or incurred
by any of the Merging Corporation Indemnified Parties in connection with any of
the following, whether or not involving a third party claim: (A) any
misrepresentation or any breach of any warranty made by the Surviving
Corporation herein or in any of the other Primary Documents, (B) any breach or
non-fulfillment of any covenant or agreement made by the Surviving Corporation
herein or in any of the other Primary Documents, or (C) any claim relating to or
arising out of a violation of applicable federal or state securities laws by the
Surviving Corporation in connection with the sale or issuance of the Common
Stock pursuant to this Agreement. To the extent that the foregoing undertaking
by the Surviving Corporation may be unenforceable for any reason, the Surviving
Corporation shall make the maximum contribution to the payment and satisfaction
of each of the foregoing liabilities which is permissible under applicable law.

 

4



--------------------------------------------------------------------------------

(b) Subject to Section 14(c), the Responsible Party agrees to indemnify the
Surviving Corporation and each officer, director, employee, agent, partner,
stockholder, member and affiliate of the Surviving Corporation (collectively,
the “Surviving Corporation Indemnified Parties”) for, and hold each Surviving
Corporation Indemnified Party harmless from and against: (i) any and all
damages, losses, claims, diminution in value and other liabilities of any and
every kind, including, without limitation, judgments and costs of settlement,
and (ii) any and all reasonable out-of-pocket costs and expenses of any and
every kind, including, without limitation, reasonable fees and disbursements of
counsel for such Indemnified Parties (all of which expenses periodically shall
be reimbursed as incurred), in each case, arising out of or suffered or incurred
by any of the Surviving Corporation Indemnified Parties in connection with any
of the following, whether or not involving a third party claim: (A) any
misrepresentation or any breach of any warranty or representation made by the
Merging Corporation herein or in any of the other Primary Documents, (B) any
breach or non-fulfillment of any covenant or agreement made by the Merging
Corporation herein or in any of the other Primary Documents, or (C) any claim
relating to or arising out of a violation of applicable federal or state
securities laws by the Merging Corporation in connection with the sale or
issuance of the Common Stock pursuant to this Agreement. To the extent that the
foregoing undertaking by the Surviving Corporation may be unenforceable for any
reason, the Surviving Corporation shall make the maximum contribution to the
payment and satisfaction of each of the foregoing liabilities which is
permissible under applicable law.

(c) Notwithstanding Sections 14(a) and 14(b), no indemnification shall be
payable in respect of any liabilities covered thereunder (i) where the party
claiming to be entitled to indemnification thereunder prior to the Effective
Time had actual knowledge of or notice from information set forth in the
schedules hereto of facts that would clearly evidence the existence or basis of
such liabilities or (ii) where the party claiming to be entitled to
indemnification thereunder entered into a settlement of such liabilities without
the prior written consent of the applicable party that would otherwise be
required to provide indemnification for such liabilities pursuant to
Section 14(a) or 14(b), as applicable (provided that such party has not
unreasonably withheld such written consent).

15. NOTICES. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be effective upon personal
delivery, via facsimile (upon receipt of confirmation of error-free transmission
and mailing a copy of such confirmation, postage prepaid by certified mail,
return receipt requested) or two business days following deposit of such notice
with an internationally recognized courier service, with postage prepaid and
addressed to each of the other parties thereunto entitled at the following
addresses, or at such other addresses as a party may designate by five days
advance written notice to each of the other parties hereto.

 

Surviving Corporation:    Forefront BVI, Ltd.      

835 Bill Jones Industrial Dr.

Springfield, TN 37172

      Attn: Richard M. Gozia       Telephone:    608-519-0348       Facsimile:
   615-384-1290    with a copy to:    Greenberg Traurig      

1221 Brickell Avenue

Miami, FL 33131

      Attention: Robert L. Grossman       Telephone:    305-579-0500      
Facsimile:    305-579-0717    Merging Corporation:    Ligent International, Inc.
      c/o Ligent Photonics, Inc.      

2701 Dukane Drive, Suite 102

St. Charles, IL 6017

      Attn: Wei Ping Huang       Telephone:    630-513-7226       Facsimile:   
630-513-9173   

 

5



--------------------------------------------------------------------------------

with a copy to:    Carlton Fields P.A.      

4000 International Place

100 SE 2nd Street

Miami, FL 33131

      Attention: Seth P. Joseph       Telephone:    305-539-7265      
Facsimile:    305-530-0055    Responsible Party:    Hisense Co. Ltd.      

No. 17, Donghai West Road

Qingdao, China

266071

      Attention: Honghai Yang       Facsimile: +86-532-8387-2882   

16. GOVERNING LAW; DISPUTE RESOLUTION.

(a) Governing Law. This Agreement, and all transactions and agreements in
connection herewith, shall be governed by and construed in accordance with the
laws of the British Virgin Islands without regard to principles of conflicts of
laws.

(b) Dispute Resolution. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof shall be finally settled by arbitration
exclusively (i) administered by the International Centre for Dispute Resolution
(the “ICDR”) and (ii) under the International Dispute Resolution Procedures of
the ICDR (the “ICDR Rules”). Judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
number of arbitrators shall be one (1), unless the parties subsequently agree in
writing that three (3) arbitrators shall be appointed to resolve such particular
dispute. The arbitrator(s) shall be appointed exclusively in accordance with the
ICDR Rules. The place of arbitration shall be Miami, Florida. The arbitration
proceedings shall be conducted in English. The parties waive, to the extent
permitted under applicable law, any right that they may have under any law
applicable to this Agreement or any party hereto to object to arbitration
hereunder on the basis that such an agreement was not entered into after a
dispute had arisen.

17. MISCELLANEOUS.

(a) Entire Agreement. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. This Agreement, together with the other Primary Documents, including any
certificate, schedule, exhibit or other document delivered pursuant to their
terms, constitutes the entire agreement among the parties hereto with respect to
the subject matters hereof and thereof, and supersedes all prior agreements and
understandings, whether written or oral, among the parties with respect to such
subject matters.

(b) Amendments. This Agreement may not be amended except by an instrument in
writing signed by the party to be charged with enforcement.

(c) Waiver. No waiver of any provision of this Agreement shall be deemed a
waiver of any other provisions or shall a waiver of the performance of a
provision in one or more instances be deemed a waiver of future performance
thereof.

(d) Binding Effect of Agreement. This Agreement, and any and all rights, duties
and obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by the Merging Corporation to any Person without the prior written
consent of the Surviving Corporation. Any attempt by the Merging Corporation
without such permission to assign, transfer, delegate or sublicense any rights,
duties or obligations that arise under this Agreement shall be void. Subject to
the foregoing and except as otherwise provided herein. This Agreement shall
inure to the benefit of, and be binding upon the successors and assigns of each
of the parties hereto, including any assignees of the Merging Corporation as
well as any transferees of the Common Stock.

 

6



--------------------------------------------------------------------------------

(e) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or unenforceability of this Agreement in any other jurisdiction.

(f) Counterparts. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement.

[Signatures Begin on Following Page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be entered
into as of the date first above written.

 

LIGENT INTERNATIONAL, INC. By:   /s/ Wei-Ping Huang Name:   Wei-Ping Huang
Title:  

 

FOREFRONT BVI LTD. By:  

/s/ Richard M. Gozia

Name:   Richard M. Gozia Title:   Interim Chief Executive Officer FOREFRONT
HOLDINGS, INC. By:  

/s/ Richard M. Gozia

Name:   Richard M. Gozia Title:   Interim Chief Executive Officer

 

8



--------------------------------------------------------------------------------

Exhibit A

Definitions

1. “Affiliate” means any person that directly or indirectly controls, is
controlled by or is under common control with the indicated person.

2. “BM Merger” shall mean that certain merger of broadband multimedia systems,
ltd. With and into the company.

3. “Code” means the internal revenue code of 1986, as amended.

4. “Common Stock” means the company’s common shares, U.S. $0.001 nominal or par
value per share.

5. “Company Shares” means the Company Common Stock being issued to the
shareholders pursuant hereto.

6. “ForeFront Holdings Merger” shall mean the consummation of the domestication
of ForeFront Holdings into the Company pursuant to the domestication or merger
statutes of the British Virgin Islands.

7. “Framework Agreement” shall mean that certain agreement of even date herewith
by and between Qingdao Hisense Electric Ltd. and the Company pursuant to which
the Company purchases the Set Top Box division (the “STB Division”) from Qingdao
Hisense Electric Ltd.

8. “Governmental Authority” means any federal or national, state or provincial,
municipal or local government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, political subdivision, commission, court, tribunal,
official, arbitrator or arbitral body, in each case whether U.S. or non-U.S.

9. “Hisense Group” shall mean Hisense Co. Ltd.

10. “Laws” means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.

11. “Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof including any lien or
charge arising by law.

12. “Material Adverse Effect” means, any change, effect or circumstance which,
individually or in the aggregate, would reasonably be expected to (a) have a
material adverse effect on the business, assets, financial condition or results
of operations, in each case taken as a whole or (b) materially impair the
ability of any party to this agreement to perform any of its obligations under
this Agreement in any material respect, or (c) result in litigation, claims,
disputes or property loss in excess of US$500,000 in the future.

13. “Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Authority.

14. “Permitted Liens” means (a) liens for taxes not yet payable or in respect of
which the validity thereof is being contested in good faith by appropriate
proceedings and for the payment of which the relevant party has made adequate
reserves; (b) liens in respect of pledges or deposits under workmen’s
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and materialmen and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in

 

9



--------------------------------------------------------------------------------

good faith by appropriate proceedings conducted and for the payment of which the
relevant party has made adequate reserves; (c) statutory Liens incidental to the
conduct of the business of the relevant party which were not incurred in
connection with the borrowing of money or the obtaining of advances or credits
and that do not in the aggregate materially detract from the value of its
property or materially impair the use thereof in the operation of its business;
and (d) Liens that would not have a Material Adverse Effect.

15. “Person” means all natural persons, corporations, business trusts,
associations, companies, partnerships, limited liability companies, joint
ventures and other entities, governments, agencies and political subdivisions.

16. “Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative or investigative)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority.

17. “Registration Statement” means the Registration Statement on Form F-4
promulgated by the SEC to be filed by the Surviving Corporation to register its
securities; provided, that the Surviving Corporation qualifies under the
Securities Act of 1934, as amended (“1934 Act”), to file such statement, and if
the Surviving Corporation fails to qualify to file such Form F-4 with the SEC
under the 1934 Act, the term “Registration Statement” shall mean the
registration statement on Form S-4 promulgated by the SEC.

18. “SEC” means the Securities and Exchange commission.

19. “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same will be in effect at the time.

20. “Shares” means the issued and outstanding shares of the Company.

21. “Taxes” means all foreign, federal, state or local taxes, charges, fees,
levies, imposts, duties and other assessments, as applicable, including, but not
limited to, any income, alternative minimum or add-on, estimated, gross income,
gross receipts, sales, use, transfer, transactions, intangibles, ad valorem,
value-added, franchise, registration, title, license, capital, paid-up capital,
profits, withholding, payroll, employment, unemployment, excise, severance,
stamp, occupation, premium, real property, recording, personal property, federal
highway use, commercial rent, environmental (including, but not limited to,
taxes under Section 59A of the Code) or windfall profit tax, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, penalties or additions to tax with
respect to any of the foregoing.

22. “Tax Return” means any return, declaration, report, claim for refund or
credit, information return, statement or other similar document filed with any
Governmental Authority with respect to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

10



--------------------------------------------------------------------------------

Schedule 1.7

Representations and Warranties of the Merging Corporation

1. Organization and Qualification. Each of Merging Corporation and Hisense OE is
duly incorporated and validly existing under the laws of its jurisdiction, has
all requisite corporate authority and power, governmental licenses,
authorizations, consents and approvals to carry on its business as presently
conducted and as contemplated to be conducted, to own, hold and operate its
properties and assets as now owned, held and operated by it, to enter into this
Agreement, to carry out the provisions hereof. Each of Merging Corporation and
Hisense OE is duly qualified, licensed or domesticated as a foreign corporation
in good standing in each jurisdiction wherein the nature of its activities or
its properties owned or leased makes such qualification, licensing or
domestication necessary, except where the failure to be so qualified, licensed
or domesticated will not have a Material Adverse Effect. Hisense OE presently
conducts its business, owns, holds and operates its properties and assets in
Qingdao, Shandong Province, People’s Republic of China.

2. Organizational Documents. Neither Merging Corporation nor Hisense OE is in
violation or breach of any of the provisions of its organizational documents.

3. Authorization and Validity of this Agreement. Each of Merging Corporation and
Hisense OE has all requisite authority and power (corporate and other),
governmental licenses, authorizations, consents and approvals to enter into this
Agreement and each of the Transaction Documents to which it is a party, to
consummate the transactions contemplated by this Agreement and each of the
Transaction Documents to which it is a party, to perform its respective
obligations under this Agreement and each of the Transaction Documents to which
it is a party, and to record the transfer of the Shares and the delivery of the
new certificates representing the Shares registered in the name of the Company.
The execution, delivery and performance by the Merging Corporation of this
Agreement and each of the Transaction Documents to which Merging Corporation is
a party have been duly authorized by all necessary corporate action and do not
require from Merging Corporation’s Board of Directors or the shareholders any
consent or approval that has not been validly and lawfully obtained. The
execution, delivery and performance by Merging Corporation and Hisense OE of
this Agreement and each of the Transaction Documents to which Merging
Corporation or Hisense OE is a party requires no authorization, consent,
approval, license, exemption of or filing or registration with any Governmental
Authority or other Person.

4. No Violation. Neither the execution nor the delivery by Merging Corporation
of this Agreement or any Transaction Document to which it is a party, nor the
consummation or performance by Merging Corporation or Hisense OE of the
transactions contemplated hereby or thereby will, directly or indirectly,
(a) contravene, conflict with, or result in a violation of any provision of the
organizational documents of Merging Corporation or Hisense OE; (b) contravene,
conflict with, constitute a default (or an event or condition which, with notice
or lapse of time or both, would constitute a default) under, or result in the
termination or acceleration of, or result in the imposition or creation of any
Lien under, any agreement or instrument to which Merging Corporation or Hisense
OE is a party or by which their respective properties or assets are bound;
(c) contravene, conflict with, or result in a violation of, any Law or Order to
which Merging Corporation or Hisense OE, or any of the properties or assets
owned or used by Merging Corporation or Hisense OE, may be subject; or
(d) contravene, conflict with, or result in a violation of, the terms or
requirements of, or give any Governmental Authority the right to revoke,
withdraw, suspend, cancel, terminate or modify, any licenses, permits,
authorizations, approvals, franchises or other rights held by Merging
Corporation or Hisense OE or that otherwise relate to the business of, or any of
the properties or assets owned or used by, Merging Corporation or Hisense OE,
except, in the case of clause (b), (c), or (d), for any such contraventions,
conflicts, violations, or other occurrences as would not have a Material Adverse
Effect.

5. Binding Obligations. Assuming this Agreement and the Transaction Documents
have been duly and validly authorized, executed and delivered by the parties
thereto other than Merging Corporation and Hisense OE, this Agreement and each
of the Transaction Documents to which Merging Corporation or Hisense OE is a
party arc duly authorized, executed and delivered by Merging Corporation or
Hisense OE and constitutes the legal, valid and binding obligations of Merging
Corporation or Hisense OE, enforceable against Merging Corporation or Hisense OE
in accordance with their respective terms, except as such enforcement is limited
by general equitable principles, or by bankruptcy, insolvency and other similar
laws affecting the enforcement of creditors rights generally.

 

11



--------------------------------------------------------------------------------

6. Capitalization of Merging Corporation. The authorized capital stock of
Merging Corporation shall be certified by the Merging Corporation to the
Surviving Corporation at or before the Closing. At Closing, all of the issued
stock of Hisense OE shall be owned by the Merging Corporation. Except as
heretofore disclosed, there are no outstanding or authorized options, warrants,
calls, purchase agreements, participation agreements, subscription rights,
conversion rights, exchange rights or other securities or contracts that could
require Merging Corporation to issue, sell or otherwise cause to become
outstanding any of its authorized but unissued shares of capital stock or any
securities convertible into, exchangeable for or carrying a right or option to
purchase shares of capital stock or to create, authorize, issue, sell or
otherwise cause to become outstanding any new class of capital stock. Except as
heretofore disclosed, there are no outstanding stockholders’ agreements, voting
trusts or arrangements, registration rights agreements, rights of first refusal
or other contracts pertaining to the capital stock of Merging Corporation. All
issued and outstanding shares of Merging Corporation’s capital stock are duly
authorized, validly issued, fully paid and nonassessable and have not been
issued in violation of any preemptive or similar rights.

There are no outstanding contractual obligations (contingent or otherwise) of
Merging Corporation to retire, repurchase, redeem or otherwise acquire any
outstanding shares of capital stock of, or other ownership interests in, Merging
Corporation or to provide funds to or make any investment (in the form of a
loan, capital contribution or otherwise) in any other Person.

Except as expressly provided in this Agreement, no holder of Shares or any other
security of Merging Corporation or any other Person is entitled to any
preemptive right, right of first refusal or similar right as a result of the
issuance of the shares or otherwise. Except as heretofore disclosed, there is no
voting trust, agreement or arrangement among any of the shareholders of any
capital stock of Merging Corporation affecting the exercise of the voting rights
of any such capital stock.

7. Litigation; Compliance with Laws. There is no action, suit, claim,
governmental or other proceeding or investigation pending, or to the Merging
Corporation’ knowledge, threatened against or affecting the Merging Corporation
or Hisense OE including, without limitation, actions, suits or claims for
damages or in which injunctive or equitable relief is requested. There is no
outstanding judgment, order, injunction or decree of any court, government or
governmental agency against or affecting the Merging Corporation or Hisense OE.
Each of the Merging Corporation and Hisense OE has complied in all material
respects with all Laws to which they are subject, including any environmental,
labor and employment laws, rules and regulations.

8. Certain Proceedings. There is no pending Proceeding that has been commenced
against Merging Corporation and that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated in this Agreement. To Merging Corporation’s knowledge,
no such Proceeding has been threatened.

9. Financial Statements. Attached as Schedule 1.7(9) hereto are the following
financial statements (collectively the “Financial Statements”): unaudited
balance sheet as of November 30, 2007 and statements of income for the year
ended December 31, 2006 and for the eleven-month periods ended November 30, 2006
and November 30, 2007 for Hisense OE. Each of the Financial Statements: (i) is
materially true, complete, and correct as of its respective date, (ii) is in
accordance with and supported by and consistent with the books and records of
Hisense OE, in all material respects, (iii) presents fairly the financial
position and the results of operations of Hisense OE; and (iv) was prepared in
accordance with domestic Chinese accounting standards; provided however, that
the Financial Statements are not audited, are not prepared in accordance with
GAAP and do not contain footnotes.

10. No Brokers or Finders. No person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against Merging
Corporation for any commission, fee or other compensation as a finder or broker,
or in any similar capacity.

 

12



--------------------------------------------------------------------------------

11. Title to Hisense OE Stock. At the Closing, Merging Corporation will own all
issued and outstanding equity of Hisense OE.

12. Title to and Condition of Properties. Except as would not have a Material
Adverse Effect, Hisense OE owns (with good and marketable title in the case of
real property) or holds under valid leases or other rights to use all real
property, plants, machinery and equipment necessary for the conduct of the
business of Hisense OE as presently conducted, free and clear of all Liens,
except Permitted Liens. The material buildings, plants, machinery and equipment
necessary for the conduct of the business of Hisense OE as presently conducted
are structurally sound, are in good operating condition and repair and are
adequate for the uses to which they are being put, in each case, taken as a
whole, and none of such buildings, plants, machinery or equipment is in need of
maintenance or repairs, except for ordinary, routine maintenance and repairs
that are not material in nature or cost.

13. No Changes. Since November 30, 2007, Hisense OE has not experienced or
suffered any Material Adverse Effect.

14. No Undisclosed Events. Since November 30, 2007, no material event exists
with respect to Hisense OE or its businesses, properties, operations or
financial condition, which has not been disclosed to the Company in writing as
of the date of this Agreement.

15. Ethical Practices; Foreign Corrupt Practices and International Trade
Sanctions. Neither the Merging Corporation or Hisense OE has offered or given,
and the Merging Corporation is not aware of any Person that has offered or
given, on the Merging Corporation’s or Hisense OE’s behalf, anything of value
to, in violation of any law, including the Foreign Corrupt Practices Act of
1977, as amended: (i) any official of a governmental body, any political party
or official thereof or any candidate for political office; (ii) any customer or
member of any governmental body; or (iii) any other Person, for the purpose of
any of the following: (x) influencing any action or decision of such Person in
such Person’s official capacity, including a decision to fail to perform such
Person’s official function; (y) inducing such Person to use such Person’s
influence with any governmental body to affect or influence any act or decision
of such governmental body to assist the Merging Corporation or Hisense OE in
obtaining or retaining business for, with, or directing business to, any Person;
or (z) where such payment would constitute a bribe, kickback or illegal or
improper payment to assist the Merging Corporation or Hisense OE in obtaining or
retaining business for, with, or directing business to, any Person, except for
an immaterial political contribution (in an amount which was less than $1,000)
by a political action committee which was fully disclosed to the appropriate
governmental body (without any resulting fine or penalty to the Merging
Corporation or Hisense OE).

16. Undisclosed Liabilities. Hisense OE has no liabilities (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due, including any liability for Taxes), except for (i) liabilities
incurred in the ordinary course of business, (ii) liabilities that are not alone
or in the aggregate material to the financial condition or operating results of
Hisense OE, (iii) certain loans that Hisense OE may borrow from Hisense Group or
other third parties for the sole purpose of funding the operations of Hisense OE
between the date hereof and Closing and (iv) obligations under the contracts
that are to be performed after the Closing.

17. Customers and Suppliers. Since November 30, 2007, no material supplier of
Hisense OE has indicated in writing, and the Merging Corporation has no
knowledge (without inquiry), that a material supplier shall stop, or materially
decrease the rate of, supplying materials, products or services to Hisense OE
(except upon the completion in full of contracted supplies), and no material
customer of Hisense OE has indicated in writing, and the Merging Corporation has
no knowledge (without inquiry), that such material customer shall stop, or
materially decrease the rate of, buying materials, products or services from
Hisense OE (except upon the fulfillment by Hisense OE of contracted shipments).

18. Insurance. Hisense OE has insurance coverage in scope and amount customary
and reasonable for the business in which it is engaged.

 

13



--------------------------------------------------------------------------------

19. Transactions with Affiliates. All agreements between Hisense OE and its
Affiliates are on terms that are not less favorable to Hisense OE than those
that are reasonably obtainable at the time in an arm’s-length transaction with a
Person that is not an Affiliate.

20. Taxes. Hisense OE has filed or caused to be filed all Tax Returns required
to be filed by Hisense OE with any Governmental Authority for all periods
through the date hereof, and all such Tax Returns were correct and complete in
all material respects. All Taxes owed to any Governmental Authority by Hisense
OE for a period covered by such Tax Returns, and all claims, demands,
assessments, judgments, costs and expenses connected therewith, have been duly
and timely paid. Hisense OE has not executed or filed with any Governmental
Authority any agreement extending the period for assessment or collection of any
Taxes.

 

14



--------------------------------------------------------------------------------

Schedule 1.8

Representations and Warranties of Surviving Corporation

1. Organization and Qualification. The Company is duly organized, validly
existing and in good standing under the laws of the British Virgin Islands, has
all requisite corporate authority and power, governmental licenses,
authorizations, consents and approvals to carry on its business as presently
conducted and to own, hold and operate its properties and assets as now owned,
held and operated by it. The Company is duly qualified, licensed or domesticated
as a foreign corporation in good standing in each jurisdiction wherein the
nature of its activities or its properties owned, held or operated makes such
qualification, licensing or domestication necessary, except where the failure to
be so duly qualified, licensed or domesticated and in good standing would not
have a Material Adverse Effect.

2. Organizational Documents. True, correct and complete copies of the
organizational documents of the company have been delivered to the Merging
Corporation prior to the execution of this Agreement, and no action has been
taken to amend or repeal such organizational documents since such date of
delivery. The Company is not in violation or breach of any of the provisions of
its organizational documents.

3. Authorization. The Company has all requisite corporate authority and power,
governmental licenses, authorizations, consents and approvals to enter into this
Agreement and each of the Transaction Documents to which the Company is a party,
to consummate the transactions contemplated by this Agreement and each of the
Transaction Documents to which the Company is a party and to perform its
obligations under this Agreement and each of the Transaction Documents to which
the Company is a party. The execution, delivery and performance by the Company
of this Agreement and each of the Transaction Documents to which the Company is
a party have been duly authorized by all necessary corporate action.

4. No violation. Neither the execution nor the delivery by the Company of this
Agreement or any Transaction Document to which the Company is a party, nor the
consummation or performance by the Company of the transactions contemplated
hereby or thereby will, directly or indirectly, (a) contravene, conflict with,
or result in a violation of any provision of the organizational documents of the
Company (b) contravene, conflict with, constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, or result in
the imposition or creation of any lien under, any agreement or instrument to
which the Company is a party or by which the properties or assets of the Company
is bound; (c) contravene, conflict with, or result in a violation of, any law or
order to which the Company, or any of the properties or assets owned or used by
the Company, may be subject.

5. Binding Obligations. Assuming this Agreement and the transaction documents
have been duly and validly authorized, executed and delivered by the parties
thereto other than the Company, this Agreement and each of the Transaction
Documents to which the Company is a party are duly authorized, executed and
delivered by the Company and constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors rights generally.

6. Matters Related to Capitalization. All issued and outstanding shares of the
Surviving Corporation’s Common Stock shall be duly authorized, validly issued,
fully paid and nonassessable, and have not been issued in violation of any
preemptive or similar rights. At the Effective Time, the Surviving Corporation
will have sufficient authorized and unissued Common Stock to consummate the
transactions contemplated hereby. Except as contemplated by the Common Stock
Purchase Agreement and in this Agreement, there are no outstanding options,
warrants, purchase agreements, participation agreements, subscription rights,
conversion rights, exchange rights or other securities or contracts that could
require the Surviving Corporation to issue, sell or otherwise cause to become
outstanding any of its authorized but unissued shares of capital stock or any
securities convertible into, exchangeable for or carrying a right or option to
purchase shares of capital stock or to create, authorize, issue, sell or
otherwise cause to become outstanding any new class of capital stock. Except as
contemplated by the Common Stock Purchase Agreement, there are no outstanding
stockholders’ agreements, voting trusts or arrangements, registration rights
agreements, rights of first refusal or other contracts pertaining to the capital
stock of the Surviving Corporation.

 

15



--------------------------------------------------------------------------------

7. No Redemption Requirements. Except as contemplated by the Common Stock
Purchase Agreement, there are no outstanding contractual obligations (contingent
or otherwise) of the Company to retire, repurchase, redeem or otherwise acquire
any outstanding shares of capital stock of, or other ownership interests in, the
Company or to provide funds to or make any investment (in the form of a loan,
capital contribution or otherwise) in any other Person.

8. Duly Authorized. The issuance of the Company Shares has been duly authorized
and, upon delivery to the shareholders of certificates therefor in accordance
with the terms of this agreement, the company shares will have been validly
issued and fully paid, and will be nonassessable, have the rights, preferences
and privileges specified, will be free of preemptive rights and will he free and
clear of all liens and restrictions, other than liens created by the
shareholders and restrictions on transfer imposed by this Agreement, a certain
Shareholders Agreement of even date herewith by and between the Company, HEH,
Hisense Group, Qingdao Hisense Electric and SIBL, and the Securities Act.

9. Compliance with Laws. The Company has not received notice of any violation
(or any proceeding involving an allegation of any violation) of any applicable
law or order by or affecting the Company.

10. Certain Proceedings. There is no pending proceeding that has been commenced
against the company and that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the transactions
contemplated by this Agreement.

11. No Brokers or Finders. Except for placement fees due to Stanford Investment
Banking, no Person has, or as a result of the transactions contemplated herein
will have, any right or valid claim against the Company for any commission, fee
or other compensation as a finder or broker, or in any similar capacity.

 

16



--------------------------------------------------------------------------------

Schedule 1.9

Representations and Warranties of Forefront Holdings

1. Organization; Authority; Binding Effect. Forefront Holdings is a corporation
duly organized, validly existing and in good standing under the laws of Florida
and has full power and authority to execute, deliver and perform this Agreement.
The execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on the part of Forefront Holdings, and does
not and will not (i) contravene its articles of incorporation; or (ii) result in
any violation of any law, rule or regulation applicable to Forefront Holdings.
Forefront Holdings is not a party to, or subject or bound by, any judgment,
injunction or decree of any court of governmental authority which may restrict
or interfere with the performance of this Agreement or such other instruments,
agreements and documents as are to be executed by Forefront Holdings in
connection herewith on or prior to the date of this Agreement. This Agreement
and the instruments, agreements and documents executed and delivered in
connection herewith are valid and binding obligations of Forefront Holdings
enforceable in accordance with their terms.

2. No Conflict or Violation. Neither the execution and delivery of this
Agreement nor consummation of the transactions contemplated hereby will result
in (i) a violation or breach of, or default under, any term or provision of any
indenture, mortgage, security agreement, contract, agreement, lease, commitment,
license, franchise, permit, authorization or concession to which Forefront
Holdings is a party or to which it or any of its property may be bound or
constitute an event which with notice, lapse of time, or both, would result in
any such violation, breach or default, or (ii) a violation by Forefront Holdings
of any statute, rule, regulation, ordinance, code, order, judgment, writ,
injunction, decree or award, or constitute an event which with notice, lapse of
time, or both, would result in any such violation.

3. SEC Filings. Forefront Holdings has filed with the Securities and Exchange
Commission (“SEC”) (i) its Annual Report on Form 10-KSB for the fiscal year
ended December 31, 2006, (ii) its Quarterly Reports on Form 10-Q for the
quarters ended March 31, June 30 and September 29, 2007 and (iii) all of its
other reports, statements, schedules and registration statements through
November 29, 2007 (collectively, the “SEC Documents”). As of its filing date
(and as of the date of any amendment), each SEC Document complied as to form in
all material respects with the applicable requirements of the Securities Act of
1933, as amended, and the Securities Exchange Act of 1934, as amended, the
Sarbanes-Oxley Act, and, in each case, the rules and regulations promulgated
thereunder, as the case may be. As of its filing date (or, if amended or
superseded by a filing prior to the date hereof, on the date of such filing),
each SEC Document filed pursuant to the Securities Exchange Act of 1934, as
amended, did not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
The SEC Documents constitute all forms, reports, statements, schedules and other
documents required to be filed by Forefront Holdings with the SEC since
March 30, 2007. As of the date hereof, there are no material unresolved comments
issued by the staff of the SEC with respect to any of the SEC Documents. The
consolidated financial statements and related notes thereto contained in the SEC
Documents (the “Forefront Holdings Financials”), comply in all material respects
with the 1934 Act, and the rules and regulations of the SEC promulgated
thereunder and have been prepared in accordance with United States generally
accepted accounting principles applied on a basis consistent throughout the
periods indicated and consistent with each other; and (ii) the Forefront
Holdings Financials present fairly and accurately the consolidated financial
condition and operating results of Forefront Holdings in all material respects
as of the dates and during the periods indicated therein. The unaudited
Forefront Holdings Financials do not contain additional financial statements and
footnotes required under United States generally accepted accounting principles,
and are subject to normal year-end adjustments. The accounting books and records
of Forefront Holdings have been maintained in accordance with sound business
practices, including the maintenance of an adequate system of disclosure and
internal controls designed to ensure that all material information concerning
Forefront Holdings is made known on a timely basis to the individuals
responsible for the preparation of the Forefront Holdings SEC Documents.

 

17



--------------------------------------------------------------------------------

4. Compliance with Laws. Forefront Holdings has complied in all material
respects with all laws, ordinances, or governmental or regulatory rules or
regulations, whether federal, state, local or foreign applicable to it,
including without limitation, all securities laws, rules and regulations.

5. Brokers’ and Finders’ Fees. Forefront Holdings is not obligated to pay any
fees or expenses of any broker, finder or consultant in connection with the
origin, negotiation, or execution of this Agreement or in connection with any
transactions contemplated hereby.

 

18